Citation Nr: 1419498	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a liver disorder, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service from February 1967 to March 1969 in the United States Navy.  He also served in the United States Navy Reserve from 1965 to 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The Board remanded the issue on appeal in January 2014 for further development.  The case has since been returned to the Board for appellate review.  In the January 2014 decision, the Board also granted service connection for tinnitus, and the issue of an initial compensable rating for eczema was withdrawn by the Veteran.  Thus, these particular issues are no longer on appeal before the Board.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals additional VA treatment records that have been reviewed by the RO and the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the issue of service connection for a liver disorder for further development, which included affording the Veteran a VA examination and medical opinion to determine whether the Veteran's history of an enlarged liver, which is not a listed presumptive disease for herbicide purposes, is otherwise directly related to presumed herbicide exposure during military service in Vietnam.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The VA examiner was instructed to consider certain medical evidence of record, including a September 2002 private ultrasound of the abdomen.  

The U.S. Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

The AOJ secured a VA examination and medical opinion in February 2014.  However, the Board finds that an additional VA medical opinion is necessary because it appears the VA examiner did not consider the September 2002 private ultrasound of the abdomen, which documented "minimal increased echotexture of the liver in a diffuse fashion which can indicate early fatty infiltration."  The VA examiner specifically stated that "no ultrasound results were found or reviewed" and "no studies [were] available to document fatty liver."  Thus, it does not appear the VA examiner reviewed this private ultrasound.  

Therefore, in light of Stegall, supra, the case is once again remanded to the AOJ for a VA addendum opinion from the same February 2014 VA examiner to ensure compliance with the Board's previous January 2014 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims folder and Virtual VA/VBMS folders to the previous February 2014 VA examiner, or if she is unavailable, to another suitably qualified VA examiner for a clarifying VA addendum opinion.  Only if deemed necessary by the new VA examiner is an actual examination necessary. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  In particular, the VA examiner is advised to review and discuss a September 2002 private ultrasound of the abdomen, which documented "minimal increased echotexture of the liver in a diffuse fashion which can indicate early fatty infiltration."  See green tab dated September 2002 on right side of Volume 1 of claims folder.  It does not appear the VA examiner previously reviewed this private ultrasound (i.e., the VA examiner previously stated in her February 2014 report that "no ultrasound results were found or reviewed" and "no studies [were] available to document fatty liver.")  

After reviewing the September 2002 private ultrasound of the abdomen, the examiner should answer the following:

(i) Do the September 2002 private ultrasound results indicate a liver disability present at that time?

(ii) If a liver disability is identified as being present in September 2002, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disability is causally or etiologically related to the Veteran's presumed herbicide exposure in service (regardless of the fact that liver disorders are not presumed to be associated with herbicide exposure).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The AOJ should review the claims file and ensure that the foregoing development action has been conducted and completed. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



